Citation Nr: 1643548	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-10 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to October 1945.  He died in March 2013, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

During the August 2016 hearing before the undersigned, the appellant raised the issue of an earlier effective date of the grant of a total disability rating base upon individual unemployability (TDIU), which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the issue on appeal, further development of the record is necessary.  In particular, a VA opinion is needed as to whether the Veteran's service-connected disabilities, to include his various right shoulder conditions, either caused his death or substantially or materially contributed to it. 


As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The appellant raised the contention during the August 2016 hearing that the Veteran's various service-connected right shoulder conditions, which resulted in the Veteran being completely unable to use his right shoulder and arm, significantly contributed to the Veteran's right femur fracture which led to his ultimate passing.  The appellant had never been afforded the opportunity to have the Veteran's claims file evaluated by a VA examiner for the purpose of providing an opinion as to whether the service-connected right shoulder conditions caused or substantially or materially contributed to the right femur fracture that was a significant contributing cause of the Veteran's death.  The appellant's novel theory of service connection, coupled with her testimony during the August 2016 hearing regarding the Veteran's inability to catch himself when he fell in March 2013, satisfies the low evidentiary threshold under McClendon as it suggests that a service-connected disability or disabilities directly led to the right femur fracture which was noted on the death certificate to be a cause of death.  It is therefore necessary to have a VA examiner evaluate the Veteran's claim file in order to provide an opinion as to whether the Veteran's service-connected disabilities, to include the various right shoulder conditions, either caused or substantially or materially contributed to the Veteran's cause of death. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran's claim file to a qualified VA examiner for the purpose of providing an opinion as to whether the Veteran's cause of death was related to a service-connected disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and the appellant's assertions regarding how the Veteran's service-connected disabilities contributed to his death.  

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, to include his various right shoulder conditions, caused or substantially or materially contributed to his death.  In setting forth this opinion, the examiner should consider and discuss as necessary the appellant's contentions during the August 2016 hearing that the Veteran's inability to use his right arm and shoulder prevented him from catching himself when he fell in March 2013 which led to the right femur fracture that was listed as a cause of the Veteran's death. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  After completing the above action the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the appellant and her representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


